                       2:19-cv-02148-CSB-EIL # 53-1      Page 1 of 3
                                                                                               E-FILED
                                                               Monday, 16 November, 2020 07:37:20 PM
                                                                          Clerk, U.S. District Court, ILCD

5590-21
KEF/tlp
                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION

WYLESHA AYRES,                                   )
                                                 )
      Plaintiff,                                 )
                                                 )
      v.                                         )      No.:      19-2148
                                                 )
SHERIFF DEPUTIES CORY CHRISTENSEN and            )
CODY FLOYD, CHAMPAIGN COUNTY SHERIFF’S           )
OFFICE, and CHAMPAIGN COUNTY, ILLINOIS,          )
                                                 )
      Defendants.                                )

           EXHIBIT LIST FOR DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


                    Exhibit A                 Body Camera Footage: Christensen

                    Exhibit B                 Body Camera Footage: Floyd

                    Exhibit C                 Deposition: Christensen

                    Exhibit D                 Deposition: Floyd

                    Exhibit E                 Deposition: Ayres

                    Exhibit F                 Deposition: Graham

                    Exhibit G                 Deposition: Cook

                    Exhibit H                 Declaration of Christensen

                    Exhibit I                 Plaintiff’s Discovery Responses
                      2:19-cv-02148-CSB-EIL # 53-1          Page 2 of 3




                                                    Respectfully submitted,

                                                    CORY CHRISTENSEN, CHAMPAIGN
                                                    COUNTY, ILLINOIS, the CHAMPAIGN
                                                    COUNTY SHERIFF’S OFFICE, and CODY
                                                    FLOYD, Defendants

                                                    BY: s/Keith E. Fruehling
                                                    Keith E. Fruehling, ARDC #: 6216098
                                                    HEYL, ROYSTER, VOELKER & ALLEN
                                                    Suite 505, 301 N. Neil Street
                                                    Champaign, IL 61820
                                                    Telephone 217.344.0060
                                                    Email: kfruehling@heylroyster.com

                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, I electronically filed the foregoing
DEFENDANTS’ EXHIBIT LIST TO MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court
using the CM/ECF system, which will send notification to:

Shneur Z. Nathan – snathan@nklawllp.com
Avi Kamionski – akamionski@nklawllp.com
Natalie Adeeyo – nadeeyo@nklawllp.com
Matthew J. Mc Carter – mmccarter@nklawllp.com; amanda@nklawllp.com; jalcala@nklawllp.com
Nathan & Kamionski, LLP
33 W. Monroe, Suite 1830
Chicago, IL 60603

Ms. Barbara J. Mann – bmann@co.champaign.il.us
Julia R. Rietz, Champaign County State’s Attorney
101 E. Main St.
Urbana, IL 61801

       I also hereby certify that I have mailed by United States Postal Service the above-
referenced document to the following non-CM/ECF participant: None.


                                                    BY: s/Keith E. Fruehling
                                                    Heyl, Royster, Voelker & Allen
             2:19-cv-02148-CSB-EIL # 53-1   Page 3 of 3



38686957_1
